In this action by the indorsee of a negotiable promissory note against the maker, the maker unsuccessfully defended in the trial court on the ground that the plaintiff was not a holder in due course without notice and that the defendant was not liable because of total failure of consideration, contention below being that the title to the automobile for which the note was given was defective.
Three exceptions by the defendant to the exclusion of evidence, of which one was later abandoned, and exception to the granting of the motion made by the plaintiff at the close of the evidence for the direction of a verdict in his favor have brought the case to this Court.
The trouble immediately vital to the exceptions is that there was no evidence whatever of defect in title. Exceptions overruled.